Name: Council Directive 74/411/EEC of 1 August 1974 amending, for the first time, Council Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption
 Type: Directive
 Subject Matter: plant product;  European Union law;  health;  foodstuff
 Date Published: 1974-08-12

 Avis juridique important|31974L0411Council Directive 74/411/EEC of 1 August 1974 amending, for the first time, Council Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption Official Journal L 221 , 12/08/1974 P. 0017 - 0017 Finnish special edition: Chapter 13 Volume 4 P. 0056 Greek special edition: Chapter 03 Volume 11 P. 0039 Swedish special edition: Chapter 13 Volume 4 P. 0056 Spanish special edition: Chapter 13 Volume 4 P. 0029 Portuguese special edition Chapter 13 Volume 4 P. 0029 COUNCIL DIRECTIVE of 1 August 1974 amending, for the first time, Council Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (74/411/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas the first sentence of the first paragraph of Article 15 of Council Directive No 73/241/EEC (1) of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption, provides that Member States shall, if necessary, within a period of one year following notification amend their laws in accordance with the provision of that Directive; Whereas it appears that the present wording of certain provisions of the Directive concerned may give rise to conflicting interpretation and that they should therefore be worded more accurately; Whereas the Commission has stated that it is about to submit a proposal to clarify the Directive but that it will not be possible to take action before the expiry of the abovementioned period; Whereas Member States should therefore be enabled, by the extension of that period, to take account, when giving effect to the Directive in their national laws, of any changes which may have been made; Whereas, however, there is no need to alter the period of two years laid down in the second sentence of the first paragraph of Article 15 of the said Directive, HAS ADOPTED THIS DIRECTIVE: Article 1 The first paragraph of Article 15 of Directive No 73/241/EEC shall be replaced by the following text with effect from 1 August 1974: "By 1 January 1975 Member States shall, if necessary, amend their laws in accordance with the provisions of this Directive and shall forthwith inform the Commission thereof. The laws thus amended shall apply to products offered for sale in the Member States two years after the notification of this Directive." Article 2 This Directive is addressed to the Member States. Done at Brussels, 1 August 1974. For the Council The President B. DESTREMAU (1)OJ No L 228, 16.8.1973, p. 23.